DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-16, 18-22, 24-25, and 26-30 in the reply filed on 11/30/21 is acknowledged.
	The species restriction of 11/12/21 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huemoeller et al. (US pub 20200066547).
	With respect to claim 14, Huemoeller et al. teach a semiconductor device, comprising (see figs. 1-10 and associated text): 
a substrate 14C; 
a bond wire 22B disposed on the substrate; 
an electrical component 16 disposed over the substrate; 
an encapsulant 12A deposited over the substrate, electrical component, and bond wire with an opening 24 in the encapsulant extending to the bond wire; and 
a conductive material 26 deposited in the opening.  

With respect to claim 18, Huemoeller et al. teach the opening includes a trench extending across a plurality of bond wires disposed on the substrate.  
	With respect to claim 19, Huemoeller et al. teach a purality of openings individually exposing each of a pluralitv of bond wires.  

Claim(s) 20, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huemoeller et al. (US pub 20200066547).
	With respect to claim 20, Huemoeller et al. teach a semiconductor device, comprising (see figs. 1-10 and associated text): 
a substrate 14C; 
a bond wire 22B disposed on the substrate; 
an encapsulant 12A deposited over the substrate and bond wire with an opening 24 in the encapsulant extending to the bond wire; and 
a conductive material 26 disposed in the opening.  
With respect to claim 22, Huemoeller et al. teach including a plurality of bond wires arranged in a pattern across the substrate.-
With respect to claim 24, Huemoeller et al. teach the opening includes a trench extending across a plurality of bond wires disposed on the substrate.  
	With respect to claim 25, Huemoeller et al. teach a purality of openings individually exposing each of a pluralitv of bond wires.  

Claim(s) 26, 28, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huemoeller et al. (US pub 20200066547).
With respect to claim 26, Huemoeller et al. teach a semiconductor device, comprising (see figs. 1-10 and associated text): 
a substrate 14C including a bond wire 22B disposed on the substrate; 
an electrical component 16 disposed over the substrate; and 
an encapsulant 12A deposited over the substrate and bond wire with an opening 24 in the encapsulant extending to the bond wire.
  With respect to claim 28, Huemoeller et al. teach including a plurality of bond wires arranged in a pattern across the substrate.-
With respect to claim 29, Huemoeller et al. teach the opening includes a trench extending across a plurality of bond wires disposed on the substrate.  
	With respect to claim 30, Huemoeller et al. teach a purality of openings individually exposing each of a pluralitv of bond wires.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. (US pub 20200066547) as applied to claims 14, 16, 18, and 19  above, and further in view of  Haji-Rahim et al. (US pub 20180240759).
	With respect to claim 15, Huemoeller et al. fail to teach forming a shielding layer over the encapsulant and in contact with bond wires.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Haji-Rahim et al. into the device of Huemoeller et al. to achieve electromagnetic protection for the device. See para 0038.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. (US pub 20200066547) as applied to claims 14, 16, 18, and 19  above, and further in view of  Haji-Rahim et al. (US pub 20180240759).
	With respect to claim 21, Huemoeller et al. teach forming an electrical component 16 disposed over the substrate but fail to teach forming a shielding layer over the encapsulant and in contact with bond wires.
	Haji-Rahim et al. teach a similar package in which a shielding layer 12 over the encapsulant 28 and in contact with bond wires 24. See figs. 1A-1B and associated text.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Haji-Rahim et al. into the device of Huemoeller et al. to achieve electromagnetic protection for the device. See para 0038.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. (US pub 20200066547) as applied to claims 26, 28, 29, and 30 above, and further in view of  Haji-Rahim et al. (US pub 20180240759).

	Haji-Rahim et al. teach a similar package in which a shielding layer 12 over the encapsulant 28 and in contact with bond wires 24. See figs. 1A-1B and associated text.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Haji-Rahim et al. into the device of Huemoeller et al. to achieve electromagnetic protection for the device. See para 0038.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814